internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no dollar_figure tam-114685-99 cc dom p si b8 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no periods involved no conference held legend taxpayer product a product b product c product d product e product f product g product h product i p q issue whether the described products are taxable landing nets under sec_4161 of the internal_revenue_code and as the importer of the products is taxpayer liable for tax on the sale of the products conclusion none of the described products are taxable landing nets under sec_4161 therefore taxpayer is not liable for tax on the sale of the products facts taxpayer is a manufacturer of plant fertilizers that it sells to distributors and retailers for the tax periods in question taxpayer also sold a line of products marketed as nets to be used in residential pond and pool maintenance taxpayer imported the products into the united_states products a b and c are aluminum poles that are not attached to or sold on or in connection with hoops or nets products d e f and g have handles hoops and nets products d e and f have plastic handles measuring p in diameter product g has a inch wire handle with a net that measures q products h and i are nets that are not attached to or sold on or in connection with handles law and analysis sec_4161 imposes on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer a tax equal to percent of the price for which the article is sold sec_4161 provides that in the case of any sale by the manufacturer producer or importer of any article of sport_fishing_equipment the article shall be treated as including any parts or accessories of the article sold on or in connection with the sale sec_4162 enumerates articles of sport_fishing_equipment taxable under sec_4161 sec_4162 defines sport_fishing_equipment to include a landing net sec_48_4161_a_-3 of the manufacturers and retailers excise_tax regulations states that the tax attaches with respect to parts and accessories for articles specified in sec_4161 that are sold on or in connection with the articles or with the sale thereof at the same rate applicable to the sale of the basic articles the legislative_history under sec_4161 h_r no pt pincite defines the items listed in sec_4162 landing nets are defined as those items consisting of a handle connected to a hoop which hoop is covered by a bag-type net such nets are designed primarily for scooping a hooked fish out of the water and into a vessel or onto shore revrul_88_52 1988_1_cb_356 defines certain items of sport_fishing_equipment that are listed in sec_4162 and that are subject_to the excise_tax under sec_4161 revrul_88_52 defines a landing net as consisting of a handle connected to a hoop that is covered by a bag-type net a landing net is primarily designed for scooping fish out of the water and onto shore into a vessel or onto any structure rationale the tax imposed by sec_4161 applies only to articles of sport_fishing_equipment that are designed or constructed for use in the sport of fishing it does not apply to an item that cannot practically be used for such purpose a taxable landing net is comprised of three essential parts a handle a hoop and a bag-type net by definition it must be primarily designed for scooping a hooked fish out of the water and onto shore or into a vessel or structure products a b c h and i are net parts or accessories that are not themselves articles of sport_fishing_equipment and are not sold in connection with an otherwise taxable article therefore they are not subject_to the tax imposed by sec_4161 products d e f and g have the three components of a landing net however they are not primarily designed for scooping a hooked fish out of the water and into a vessel or onto shore therefore they are not taxable landing nets as defined in sec_4162 and revrul_88_52 caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and identifying numbers have been deleted
